          Case 1:18-cv-10822-LTS Document 75 Filed 05/15/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                           Civil Action No.: 1:18-cv-10822-LTS


 A. MICHAEL DAVALLOU,
                  Plaintiff,
 v.

 ANCIENT & HONORABLE ARTILLERY COMPANY OF
 MASSACHUSETTS, EMERY A. MADDOCKS, JR. and
 UNITED STATES OF AMERICA,
                   Defendants
                                                                  NOTICE OF APPEAL
 and

 ANCIENT & HONORABLE ARTILLERY COMPANY OF
 MASSACHUSETTS AND EMERY A. MADDOCKS, JR.,
                  Counterclaim Plaintiffs
 v.

 A. MICHAEL DAVALLOU,
                   Counterclaim Defendant.

       Notice is hereby given that A. MICHAEL DAVALLOU, plaintiff in the above-captioned

case, hereby appeals to the United States Court of Appeals for the First Circuit from the separate

and final judgment in favor of defendant United States of America, entered in this action on the

28th day of April, 2020.

Dated: May 15, 2020
                                      Respectfully submitted,
                                      Plaintiff,
                                      By His Attorney,
                                      _____/s/Scott E. Charnas___________
                                      Scott E. Charnas, MA BBO No. 081240
                                      CHARNAS LAW FIRM, P.C.
                                      265 Franklin Street, Suite 1702
                                      Boston, MA 02110
                                      Tel: 617-557-47
                                      Fax: 617-557-9199
                                      Email: scharnas@charnaslawfirm.com
          Case 1:18-cv-10822-LTS Document 75 Filed 05/15/20 Page 2 of 2



                                      CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent this day
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

Dated: May 15, 2020
                                      ______/s/Scott E. Charnas__
                                      Scott E. Charnas, Esq.
